 

Exhibit 10.1

Red Arrow Gold Corporation

623 Grand Ave., Mancos, CO 81328

CO Office: 970-533-1428 AZ Office: 623-551-4128 Craig's Cell: 970-560-0685

 

 

February 1, 2012

 

 

Mr. Rocky V. Emery

Chairman/CEO -Rock Energy Resources, Inc.

Managing Member – American Patriot Gold

Houston, Texas 77042

 

Dear Mr. Emery:

 

The Red Arrow Gold Corporation (RAGC) Board of Directors is pleased for you to
consider the following proposal for purchase of the remaining 51% of the Red
Arrow Mine related assets of our Company by American Patriot Gold (APG). RAGC
proposes the following for your consideration subject to 66-2/3% RAGC
Shareholder approval;

 

·      APG will purchasethe remaining 51% interest in the Red Arrow Mine assets
of RAGC for $10,000,000; $3,500,000 at closing followed by monthly payments of
$200,000 at 5% Annual Percentage Rate (APR)until fully paid.

·      RAGC will use a major portion of APGpayments to pay off its liabilities.

·      At closing, 40,000,000 shares of Rock Energy Resources, Inc. (RCKE) will
be issued to RAGC. 

·      Current RAGC employees will receive 2,000,000 shares worth of RCKE stock
options as part of an employee incentive program to be governed by a
compensation committee. Health insurance benefits will also be provided. 



 

 

 

·      APG will pay allcurrent and future operational expenses for the project
including associated permits and reclamation costs, and will hold RAGC harmless
for any and all actions arising from future operations of APG. 

·     RAGC will receive a perpetual 5% Net Smelter Return (NSR) which allows
mining, milling and smelting costs associated with the Red Arrow Mine
property.RAGC will receive a perpetual 5% NSR for allmineral rights acquired by
APG, or its designee within a five mile radius of the Red Arrow Mine. Royalties
in favor of RAGC will survive a sale. 

·      APG agrees to allow RAGC personnel to observe APG operations. APG further
agreesto provide RAGC with copies of all information gathered during its
geological investigations along with an adequate portion of core and/ormineral
samples. 

·     The Silver Wing Mine and Freda Mine are not included in the asset sale.

The Board of Directors of Red Arrow Gold Corp and Rock Energy Resources, Inc.
have approved this transaction. This offer will remain in effect up to and
including May 2, 2012. Thank you for your consideration.

 

Sincerely,

/S/ Craig Liukko

 

Craig Liukko - President/CEO

Red Arrow Gold Corporation

 



 

 

Accepted this 1st day of February, 2012

 

 

 

/s/ Rocky V. Emery_______________

Rocky V. Emery - Chairman/CEO

Rock Energy Resources, Inc.

Managing Member- American Patriot Gold

 



 

 